OPINION OF THE COURT
ALAN R. DAKAN, County Judge.
THIS CAUSE having come to be heard this 26th day of January, 1989, the Court finds as follows:
1. This cause was tried only on the issues of rent past due for the months of November and December. The total past due rent based on the pleadings is $700.00. The issue of nonpayment of January rent was not raised by the pleadings or by the issuance of the December three-day notice.
2. The Plaintiff has failed to comply with Sec. 83.51, Florida *61Statutes, in that he is not providing running water on a regular basis and the wall where the air conditioner was is not in good repair. Defendants complied with the proper notice requirements and are entitled to withhold rent in accordance with Florida’s Landlord and Tenant Act until the conditions are corrected.
3. The wall condition may be corrected by blocking the space with a permanent block of at least % inch A/C exterior grade plywood, which is suitably sealed with a proper caulking compound. The block must be painted an appropriate color to match both the interior and exterior walls. It shall not be necessary for the Plaintiff to stucco either the outside or inside or otherwise cause the block to ‘blend in’ with the rest of the walls.
4. Running water must be consistently provided under the Landlord and Tenant Act, and this is the responsibility of the Plaintiff. The Court finds that the Plaintiff has failed to do so in this case. This may be cured by repair or replacement of the pump, at the Plaintiff’s discretion.
5. Pursuant to Section 83.60, Florida Statutes, the Court finds that the rent should be reduced to $200.00 per month until the deficiencies are corrected.
UPON THE FOREGOING, IT IS ORDERED AND ADJUDGED as follows:
A. Plaintiff’s prayer for possession is DENIED.
B. The Clerk is direct to and forthwith release to the Plaintiff from the amounts deposited by the Defendants the amount of $400.00. The balance is to be returned to the Defendants forthwith.
C. The Court reserves jurisdiction to hear the Second Counterclaim, and any questions concerning costs.
DONE AND ORDERED this 1st day of February, 1989.